Citation Nr: 1042211	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of September 2003 by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

A personal hearing before a Veterans Law Judge was scheduled for 
January 2008; however the Veteran indicated that he would not be 
able to attend.  The hearing request is therefore considered to 
have been withdrawn.

In April 2008, the Board determined that new and material 
evidence had not been received to reopen the service connection 
claim for a low back disability.  The Veteran subsequently 
brought a timely appeal of the April 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By Judgment 
dated in March 2010, the Court vacated the Board's April 2008 
decision and remanded the matter for further proceedings 
consistent with the February 2010 Memorandum Decision.  

Herein, the Board reopens the service connection claim for a low 
back disability.  The reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back 
disability was originally denied by the RO in May 1979.  The RO 
also issued subsequent denials in March 1989, April 1989, October 
1989, April 1993, and November 1995.  The Veteran was notified of 
the decisions and his appellate rights, but he did not perfect an 
appeal of any of the decisions.

2.  The Veteran sought to reopen his claim for service connection 
for a low back disability in July 2003.

3.  The additional evidence received since the November 1995 
rating decision raises a reasonable possibility of substantiating 
the service connection claim for a low back disability.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision which denied the Veteran's 
application to reopen the service connection claim for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
service connection claim for a low back disability, the claim is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for a low back disability, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim. This is so 
because the Board is taking action favorable to the Veteran by 
reopening his service connection claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

Here, the Veteran's claim for service connection for a low back 
disability was initially denied in May 1979.  The RO issued 
subsequent decisions in March 1989, April 1989, October 1989, 
April 1993, and November 1995 determining that new and material 
evidence had not been received to reopen the claim of service 
connection for a low back disability.

The prior decisions denying service connection for a low back 
disability are final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).  The Veteran requested that his claim be reopened 
in July 2003.  The Veteran is appealing the latest RO decision 
from September 2003 which reaffirms the finality of the prior 
decisions.

To reopen a claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not 
have jurisdiction to consider [the previously- adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously-
disallowed claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When 
determining whether a claim should be reopened, the credibility 
of the newly- submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Here, the claim of service connection for a low back disability 
was initially denied by the RO in a May 1979 rating decision.  
The RO determined that it had not received medical evidence 
demonstrating a chronic back disability in service. Subsequent 
rating decisions in 1989, 1993, and November 1995 determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a low back disability.  In making 
this determination the RO, in essence, found that none of the 
additional evidence showed that the Veteran had a chronic back 
disability which was incurred in service.

The November 1995 rating decision is the last final rating 
decision of record. 
Evidence of record at the time of November 1995 rating decision 
included the Veteran's service treatment records from his period 
of service from February 1966 to February 1968.  When treated in 
February 1967, the Veteran related sustaining an injury to his 
lower back from lifting a piece of tank equipment.  According to 
the service treatment record, the Veteran's course of treatment 
consisted of a combination of medication and physical therapy.  
The Board notes that the January 1968 Report of Medical History 
contains an answer of "yes" regarding the existence of recurrent 
back pain.  The January 1968 Report of Medical Examination 
conducted for the purpose of separation from service indicated 
that the spine was within the normal range.  A February 1968 
treatment record shows that the Veteran complained of back pain.  
The examiner stated: "pain occasionally radiates through back."

An April 1979 VA examination report shows that the Veteran stated 
that he had a back disability which was incurred during an injury 
while in service.  Physical examination revealed paravertebral 
muscle spasms and positive straight leg raising at 60 degrees.  
X-ray studies of the lumbar spine showed slight anterior lipping 
in the L4 and L5 segments. The examiner diagnosed symptomatic 
lumbosacral sprain.

Also of record was a hospital discharge report from November 1988 
to January 1989 which shows diagnoses of alcohol dependence and 
degenerative osteoarthritis. VA outpatient treatment records from 
1994 and 1995 were also on file at the time of the November 1995 
final decision.  These records show that the Veteran received 
treatment for complaints of low back pain, including sciatica.  
X-ray studies in 1995 showed lipping of all lumbar vertebrae.  He 
was diagnosed as having mild degenerative joint disease.

As the last final disallowance of the Veteran's service 
connection claim for a low back disability was the November 1995 
rating decision, the Board must now determine whether new and 
material evidence to reopen the claim has been received 
subsequent to the November 1995 decision.

Evidence received following the adjudication of the November 1995 
final rating decision includes VA treatment records from 2002 and 
2003, duplicate copies of service treatment records, and 
additional argument.  Significantly, the Veteran has provided 
testimony that alleges that a military medial provider, Dr. N., 
failed to document his medical conditions, namely his back 
problems, appropriately.  This evidence is considered new as it 
was not considered when the November 1995 decision was 
adjudicated.  Moreover, presuming this newly-received testimony 
credible for the purposes of reopening the claim only, it relates 
to an unestablished fact necessary to substantiate the claim, as 
it raises the possibility that the Veteran may have been 
experiencing chronic symptoms that went unrecorded.  38 C.F.R. 
§ 3.156 (2010).  The Veteran's testimony directly contradicts the 
previously considered evidence which shows that Dr. N. did not 
make any reference to an in-service back injury or indicate that 
the Veteran had any profile restrictions during service.  The 
Veteran is competent to report that he had chronic back problems 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  As such, the 
additional evidence presented since the final November 1995 
decision raises a reasonable possibility of substantiating the 
claim for service connection for a low back disability.  

Because the above-noted testimony received since the November 
1995 rating decision is both new and material, the service 
connection claim for a low back disability is reopened and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  However, as will be 
discussed in greater detail below, further evidentiary 
development is necessary in connection with the now reopened 
claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability is 
reopened; to that extent, the appeal is granted.

REMAND

The Veteran is seeking service connection for a low back 
disability.  The record shows that the RO requested a VA 
examination of the spine in November 2006.  However, a record 
from the VA Medical Center dated on November 28, 2006, indicates 
that the examination request was cancelled by the RO due to 
"Incorrect Jurisdiction" and it does not appear that the 
Veteran was ever informed of the cancellation.  In December 2007, 
the Veteran's representative asserted that a remand was necessary 
in order to schedule the Veteran for a VA examination.  Given the 
current evidence of a low back disability, evidence of in-service 
back pain, and the Veteran's assertion that he had experienced 
chronic back symptoms during service and thereafter, the Board 
finds that a VA examination of the spine is necessary to 
ascertain the etiology of the current low back disability.  

Inasmuch as the Board is remanding the case, it observes that the 
most recent VA treatment records are dated in 2003.  On remand, 
the AMC should obtain any outstanding VA treatment records.  VA 
has constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
a precedent opinion, the VA General Counsel held that when a 
decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
AMC/RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  VAOPGCPREC 12-95.
Accordingly, the case is REMANDED for the following action:

1.  The AMC should request any VA treatment 
records dated from October 2003 to the 
present concerning the back and associate 
them with the claims folder.

2.  Thereafter, the AMC should schedule the 
Veteran for an examination to determine the 
etiology of any currently diagnosed low 
back disability.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

The examiner should note any low back 
disability currently shown, and then for 
each disability shown provide an opinion as 
to whether there is a 50 percent 
probability or greater that such disability 
is related to service, including the 
February 1967 episode of low back pain in 
service; the January 1968 separation 
examination report showing a normal 
examination of the spine; the Veteran's 
report on separation examination of having 
had recurrent back pain (see report of 
medical history upon separation); a 
February 1968 service treatment record 
showing that the Veteran's "pain 
occasionally radiates through back"; and 
the Veteran's contention that his chronic 
low back symptoms went unrecorded during 
service.  

A complete rationale should be provided for 
any proffered opinions.

3.  Upon completion of the above- requested 
development, the AMC should readjudicate 
the issue of entitlement to service 
connection for a low back disability.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


